The petition for writ of certiorari is granted and the writ shall issue forthwith.
Vincent J. Naccarato, Town Solicitor.
Timothy J. McCarthy, John F. Lallo, for respondents.
The motion for stay is denied.
The parties are directed to argue the issue, among the other issues presented by this case, as to whether the petitioners have standing to apply for the prerogative writ of certiorari. See Buffi v. Ferri, 106 R.l. 349, 259 A.2d 847 (1969) and Ramsay v. Sarkas, 110 R.I. 590, 295 A.2d 416 (1972).